[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                    For the First Circuit


No. 00-2096

                         BOBBIE MAYS,

                    Plaintiff, Appellant,

                              v.

                NEW ENGLAND BAPTIST HOSPITAL,

                     Defendant, Appellee.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. Nancy Gertner, U.S. District Judge]


                            Before

                   Torruella, Circuit Judge,
                 Bownes, Senior Circuit Judge,
                   and Lipez, Circuit Judge.




     Bobbie Mays on brief pro se.
     Nicholas DiGiovanni, Jr., Jaclyn L. Kugell, Maura D.
McLaughlin, and Morgan, Brown & Joy, LLP on brief for appellee.




                        June 26, 2001
         Per Curiam.    Upon   de    novo   review of the judgment

below in light of the record and the parties' arguments on

appeal, we affirm substantially for the reasons stated in the

district court's thorough and well-reasoned memorandum and order

granting summary judgment to the defendant.

    Affirmed.   See Loc. R. 27(c).